
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.64



PENN NATIONAL GAMING, INC.

THIRD AMENDMENT
TO CREDIT AGREEMENT


        This THIRD AMENDMENT TO CREDIT AGREEMENT (this "Third Amendment") is
dated as of February 22, 2002 and entered into by and between PENN NATIONAL
GAMING, INC., a Pennsylvania corporation (the "Company"), and CANADIAN IMPERIAL
BANK OF COMMERCE, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), and is made with reference to that certain Credit
Agreement dated as of August 8, 2000, as amended by that certain First Amendment
dated as of October 4, 2000 and that certain Second Amendment dated as of
April 5, 2001 (as so amended, the "Credit Agreement"), by and among the Company,
the Lenders named therein, the Lead Arrangers named therein, the Syndication
Agent named therein, the Administrative Agent named therein and the
Documentation Agent named therein. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.


RECITALS


        WHEREAS, the Company and the Lenders desire to amend the Credit
Agreement to adjust the financial covenants set forth therein, and (ii) make
certain other amendments as set forth below;

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

        Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

        1.1    Amendments to Section 7: Company's Negative Covenants

        Subsection 7.2 of the Credit Agreement is hereby amended by (i) deleting
the "and" at the end of clause (f), (ii) deleting the "." at the end of
clause (g) and substituting "; and" therefor, and (ii) adding the following
clause (h) at the end thereof:

"(h) Unsecured Indebtedness of the Borrower to be created in respect of the
Senior Subordinated Notes in an aggregate amount not to exceed $200,000,000
(which amount shall be in addition to any amount permitted pursuant to
Section 7.2(f)), and Guarantee Obligations of any Guarantor in respect of such
Indebtedness; provided that such Guarantee Obligations are subordinated to the
obligations of such Guarantor under the Guarantee and Collateral Agreement to
the same extent as the obligations of the Borrower in respect of the Senior
Subordinated Notes are subordinated to the Obligations; provided, further, that
the Net Cash Proceeds of such Senior Subordinated Notes shall be used to
immediately effect a mandatory prepayment of the Loans pursuant to
Section 2.12(a); and provided, further, that if there are any remaining Net Cash
Proceeds after giving effect to the provisions of Section 2.12(a), then such Net
Cash Proceeds shall be applied by the Borrower as an optional prepayment of the
Loans pursuant to Section 2.11."

        Section 2. THE COMPANY'S REPRESENTATIONS AND WARRANTIES

        In order to induce the Lenders to enter into this Third Amendment and to
amend the Credit Agreement in the manner provided herein, the Company represents
and warrants to each Lender that the following statements are true, correct and
complete:

        A.    Corporate Power and Authority.    The Company has all requisite
corporate power and authority to enter into this Third Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Third Amendment (the "Amended Agreement").

--------------------------------------------------------------------------------


        B.    Authorization of Agreements.    The execution and delivery of this
Third Amendment and the performance of the Amended Agreement have been duly
authorized by all necessary corporate action on the part of the Company.

        C.    No Conflict.    The execution and delivery by the Company of this
Third Amendment and the performance by the Company of the Amended Agreement do
not and will not (i) violate any provision of any law or any governmental rule
or regulation applicable to the Company or any of its Subsidiaries, the
Certificate or Articles of Incorporation or Bylaws of the Company or any of its
Subsidiaries or any order, judgment or decree of any court or other agency of
government binding on the Company or any of its Subsidiaries, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Company or any of its
Subsidiaries, (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Company or any of its Subsidiaries
(other than Liens created under any of the Loan Documents in favor of the
Administrative Agent on behalf of Lenders), or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of the Company or any of its Subsidiaries, except for such approvals
or consents which have been obtained on or before the date if this Third
Amendment and disclosed in writing to the Lenders.

        D.    Governmental Consents.    The execution and delivery by the
Company of this Third Amendment and the performance by the Company of the
Amended Agreement do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body, except for such notices and
consents as have already been made or obtained.

        E.    Binding Obligation.    This Third Amendment and the Amended
Agreement have been duly executed and delivered by the Company and are the
legally valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by equitable principles relating to
enforceability.

        F.    Incorporation of Representations and Warranties From Credit
Agreement.    The representations and warranties contained in Section 4 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the date of this Third Amendment to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

        G.    Absence of Default.    No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this Third
Amendment that would constitute an Event of Default.

        H.    Documentation for Senior Subordinated Notes.    As soon as
practicable, the Company shall deliver to the Administrative Agent copies of the
Senior Subordinated Notes and any related documentation, in form and substance
satisfactory to the Administrative Agent.

        Section 3.    MISCELLANEOUS

        A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

        (i)    On and after the date of this Third Amendment, each reference in
the Credit Agreement to "this Agreement", "hereunder", "hereof", "herein" or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the "Credit Agreement", "thereunder", "thereof" or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Agreement.

2

--------------------------------------------------------------------------------

        (ii)  Except as specifically amended by this Third Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

        (iii)  The execution, delivery and performance of this Third Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under, the Credit Agreement or any of the
other Loan Documents.

        B.    Fees and Expenses.    The Company acknowledges that all costs,
fees and expenses as described in subsection 10.5 of the Credit Agreement
incurred by the Administrative Agent and its counsel with respect to this Third
Amendment and the documents and transactions contemplated hereby shall be for
the account of the Company.

        C.    Headings.    Section and subsection headings in this Third
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Third Amendment for any other purpose or be given any
substantive effect.

        D.    Applicable Law.    THIS THIRD AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

        E.    Counterparts; Effectiveness.    This Third Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Third Amendment shall become
effective upon the execution of a counterpart hereof by the Company and the
Administrative Agent and receipt by the Administrative Agent of consent to this
Third Amendment by the Required Lenders in the form attached hereto as
Exhibit A.

[Remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

    PENN NATIONAL GAMING, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name: Robert S. Ippolito
Title: Vice President/Secretary/Treasurer
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
as Administrative Agent
 
 
By:
/s/  PAUL CHAKMAK      

--------------------------------------------------------------------------------

Name: Paul Chakmak
Title: Managing Director

4

--------------------------------------------------------------------------------


EXHIBIT A
to Third Amendment
to Credit Agreement



CONSENT OF LENDER


        Reference is hereby made to the Third Amendment to Credit Agreement (the
"Third Amendment") dated as of February 22, 2002 by and between Penn National
Gaming, Inc. (the "Company") and the Canadian Imperial Bank of Commerce, as
administrative agent for the Lenders (the "Administrative Agent"), which is made
with reference to that certain Credit Agreement dated as of August 8, 2000, as
amended by that certain First Amendment dated as of October 4, 2000 and that
certain Second Amendment dated as of April 5, 2001, by and among the Company,
the Lenders named therein, the Lead Arrangers named therein, the Syndication
Agent named therein, the Administrative Agent named therein and the
Documentation Agent named therein.

        The undersigned Lender hereby consents to the execution and delivery of
the Third Amendment by the Administrative Agent on its behalf, substantially in
the form of the draft presented to the undersigned Lender on February 20, 2002.

Dated: February 22, 2002

    /s/  PAUL CHAKMAK      

--------------------------------------------------------------------------------

CIBC Inc.
 
 
Name: Paul Chakmak
Title: Managing Director
 
 
CIBC World Markets Corp, as Agent


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.64



PENN NATIONAL GAMING, INC. THIRD AMENDMENT TO CREDIT AGREEMENT
RECITALS

EXHIBIT A to Third Amendment to Credit Agreement



CONSENT OF LENDER
